DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings submitted on 02/19/2018 are deemed acceptable for examination.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specifics of the claimed limitations such as after receiving a third report, “responsive to determining that the road event maximum relative time constraint has passed without receiving another report within the maximum relative location constraint of the third location, discarding the third report”, and upon receiving the third and fourth report “responsive to determining that the third report and fourth report meet the road event maximum relative time constraint, that the first, second, third, and fourth locations meet the maximum relative location constraint, and that the first, second, third, and fourth reports meet a road condition maximum relative time constraint…” transmitting or storing a notification, distinguishes over the closest prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the road condition maximum relative time constraint".  There is insufficient antecedent basis for this limitation in the claim. To further prosecution this will be understood as “the road event maximum relative time constraint”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7, 9, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth et al. (US 20150344038 A1), hereinafter Stenneth, in view of Warren (US 20150356795 A1).

Regarding claim 1, Stenneth teaches a method for detecting and responding to dangerous road events and conditions, the method comprising:
	receiving, at a computing device, a first report ([0016] “The detection of these events, which may be considered dangerous driving events, may be communicated to other vehicle operators, or a central collection facility”) including a first location indication associated with a first location of a first vehicle ([0025] “the notification message may include a location where the dangerous event occurred as well as a description of the dangerous event” and a first vehicular acceleration indication associated with an acceleration of the first vehicle ([0045] “In an embodiment, other information may involve dynamic data of the vehicle. Any dynamic data relating to the motion of the vehicle may be other information. For example, dynamic data may involve indicating a longitudinal acceleration of the vehicle, a lateral acceleration of the vehicle, a yaw rate of the vehicle, a steering angle of the vehicle, and/or a vehicle speed”); 
	receiving, at the computing device, a second report including a second location indication associated with a second location of a second vehicle ([0028] “For example, if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location. Other vehicles or mobile devices may be provided information indicating that the location is a dangerous location. For example, referencing FIG. 4, the server 125 may aggregate notification messages received from multiple vehicles 320”) and a second vehicular acceleration indication associated with an acceleration of the second vehicle ([0045] “In an embodiment, other information may involve dynamic data of the vehicle. Any dynamic data relating to the motion of the vehicle may be other information. For example, dynamic data may involve indicating a longitudinal acceleration of the vehicle, a lateral acceleration of the vehicle, a yaw rate of the vehicle, a steering angle of the vehicle, and/or a vehicle speed”); and 
	responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day);
	one of (i) transmitting, by the computing device, a notification to a dispatch console indicative of a potential dangerous road event near the first and second locations ([0026] “the notification message may be transmitted. The notification message may be transmitted to any recipient. In an embodiment, the notification message may be transmitted to a server as described below with respect to FIGS. 4 and 6. In an embodiment, the notification message may be transmitted to other vehicles and/or mobile devices. The notification message may be transmitted to other vehicles and/or mobile devices directly, or the notification message may be transmitted to a server and then transmitted to the other vehicles and/or mobile devices. In an embodiment, the notification message may be transmitted to vehicles which may be affected by the dangerous driving event which the notification message is based on”), (ii) transmitting, by the computing device, a dispatch request to a 
	Stenneth does not teach an acceleration of the first vehicle beyond a first acceleration threshold amount.
	Warren teaches an acceleration of the first vehicle beyond a first acceleration threshold amount ([0033] “the vehicle event is detected in conjunction with an on-board diagnostic (OBD) connector. In some embodiments, vehicle event module 205 may identify excessive behavior from the vehicle event. Identifying excessive behavior may include any combination of satisfying a speed threshold, satisfying an acceleration threshold, satisfying a deceleration threshold”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the acceleration threshold to detect an event as taught by Warren in detecting acceleration events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order to identify excessive behavior (Warren [0033]).

Regarding claim 2, Stenneth in view of Warren teaches the method of claim 1.
	Stenneth further teaches wherein the first report includes a first unique identifier identifying one of the first vehicle and a wireless device associated with the first vehicle ([0029] “In an embodiment, a vehicle identification may also be included in the notification message”), wherein the first location indication is a geographic location of the first vehicle at a time the acceleration of the first vehicle exceeded the first acceleration [[threshold amount]] ([0066] “Specifically, the message may include a specific location of an event, a category or identification of the event, and a time the event occurred, as well as other information which may be useful”), and a detected value of the acceleration of the first vehicle exceeding the first acceleration [[threshold amount]] ([0019] “The other data may involve lateral acceleration, gas pedal pressure, steering angle, yaw rate, external temperature, proximity of vehicle to lane markings, braking frequency, vehicle density, or any other data that may provide information relating to the existence of a dangerous driving event”).

Regarding claim 3, Stenneth in view of Warren teaches the method of claim 2.
	Stenneth further teaches wherein the second report ([0028] “For example, if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location. Other vehicles or mobile devices may be provided information indicating that the location is a dangerous location. For example, referencing FIG. 4, the server 125 may aggregate notification messages received from multiple vehicles 320”) includes a second unique identifier identifying one of the second vehicle and a wireless device associated with the second vehicle ([0029] “In an embodiment, a vehicle identification may also be included in the notification message”),, wherein the second location indication is a geographic location of the second vehicle at a time the acceleration of the second vehicle exceeded the second acceleration [[threshold amount]]  ([0066] “Specifically, the message may include a specific location of an event, a category or identification of the event, and a time the event occurred, as well as other information which may be useful”), and a detected value of the acceleration of the second vehicle exceeding the second acceleration [[threshold amount]] ([0019] “The other data may involve lateral acceleration, gas pedal pressure, steering angle, yaw rate, external temperature, proximity of vehicle to lane markings, braking frequency, vehicle density, or any other data that may provide information relating to the existence of a dangerous driving event”).

Regarding claim 5, Stenneth in view of Warren teaches the method of claim 1.
([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day);
	transmitting, by the computing device, the notification to the dispatch console indicative of the potential dangerous road event near the first and second locations ([0026] “the notification message may be transmitted. The notification message may be transmitted to any recipient. In an embodiment,… the dangerous driving message may be transmitted to vehicles and/or mobile devices within a certain distance or range of the location of the occurrence of the dangerous event”).

Regarding claim 7, Stenneth in view of Warren teaches the method of claim 1.
	Stenneth further teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day):
	storing, by the computing device, the indication of the potential dangerous road event near the first and second locations ([0048] “a vehicle may receive a notification message and analyze the header of the notification message for location data. If the location data indicates that the location of the dangerous event is not within a concerned proximity to the receiving vehicle, the message may be disregarded. Alternatively, the message may be stored by the receiving vehicle until an intended path of the receiving vehicle indicates that the receiving vehicle will be in the proximity of the dangerous driving event location”) along with timestamps associated with times in which the first and second respective reports were received by one of the computing device and another electronic device in a same infrastructure network as the computing device ([0050 “The code may be formatted such that particular positions of the code represent different data. For example, the first six characters may indicate a time or timestamp of an event, “).

Regarding claim 9, Stenneth in view of Warren teaches the method of claim 1.
	Stenneth further teaches wherein the maximum relative location constraint is equal to or less than 100 meters ([0028] “if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location” [0026] “the dangerous driving message may be transmitted to vehicles and/or mobile devices within a certain distance or range of the location of the occurrence of the dangerous event”. It is understood that the same location is considered within 100 meters).

Claims 13, 14, 15, 16 and 18 are the computing device comprising: one or more transceivers (Stenneth [0027] “the notification message may be transmitted using the communication interface 205 of the mobile device 122”); a data store (Stenneth [0005] memory); and one or more electronic processors (Stenneth [0005] processor)
Claim 20 a non-transitory computer readable memory (Stenneth [0006] Non-transitory computer readable medium) that when executed performs claim 1. The limitations are substantially the same, therefore the claim is rejected for the same reasons.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Warren and Snyder et al. (US 9767625 B1) hereinafter Snyder.

Regarding claim 4, Stenneth in view of Warren teaches the method of claim 1.
	 wherein the first acceleration threshold amount and the second acceleration threshold amount are the same (Stenneth [0045] shows using acceleration amounts to determine road events and [0028] shows multiple vehicles would use the same reporting criteria)
	Stenneth does not teach is in the range of 1.5-8 m/s2.
	
	Snyder teaches is in the range of 1.5-8 m/s2 (Col. 14 l. 32 ‘“deceleration”:0.33’ and Col. 14, ll. 62-63 “deceleration Threshold the difference in speed should be below. Units may be G = 9.81 m/s.sup.2”.   It is understood that .33Gs is in the range of 1.5-8 m/s2).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the acceleration threshold to detect an event as taught by Snyder in detecting acceleration events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order to “confirm the accident based on the change in speed of the vehicle 210 being greater than a threshold (e.g., indicating a hard stop or deceleration) and the GPS coordinates of the vehicle after the hard stop or deceleration falling within a certain radius of the location of the hard stop or deceleration for a particular length of time (e.g., thirty seconds)” (Snyder Col. 14, ll. 17-25).

	

Claim 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Warren and Krasner et al. (US 20070167147 A1) hereinafter Krasner.

Regarding claim 6, Stenneth in view of Warren teaches the method of claim 1.
	 Stenneth teaches wherein, responsive to determining that the first report and second report meet a road event maximum relative time constraint, and that the first location and the second location meet a maximum relative location constraint ([0053] “ Groups of messages may be generated on any available data. For example, messages may be grouped based on time range, geographic location or area…a collection of messages from a particular location may be grouped, and it may be determined that many of the messages from the location were generated at a particular time of day. This may indicate that the location is more dangerous at particular times of day):
	Stenneth does not teach transmitting, by the computing device, the dispatch request to the response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations, wherein the response vehicle is a selected response vehicle out of a plurality of response vehicles determined to be nearest the first and second locations.

	Krasner teaches transmitting, by the computing device, the dispatch request to the response vehicle instructing the response vehicle to respond to the potential dangerous road event near the first and second locations, wherein the response vehicle is a selected response vehicle out of a plurality of response vehicles determined to be nearest the first and second locations ([0083 “the position of the vehicle at the time of the event, the position of the mobile device at the time of the event, and the current position of the mobile device are provided. This information may be useful in determining the nearest emergency personnel to dispatch; it may also be helpful to the dispatched personnel for locating the accident”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispatch a request to the nearest response vehicle as taught by Krasner in detecting road events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order provide a quick response to a hazardous situation.

Claim 17 is the computing device for computing the methods of claim 6. The limitations are substantially the same therefore claim 17 is rejected for the same reasons as claim 6.

Claim 8, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth in view of Warren and Sreijl et al. (US 20160135077 A1) hereinafter Sreijl.

Regarding claim 8, Stenneth in view of Warren teaches the method of claim 1.
	Stenneth does not teach wherein the road event maximum relative time constraint is equal to or less than 30 seconds.
	Streijl teaches wherein the [[road]] event maximum relative time constraint is equal to or less than 30 seconds ([0057] “The level of congestion can be measured, for instance, by observing a quantum of congestion events that exceed a first defined or predetermined threshold or first set point (e.g., a mean utilization threshold as illustrated in FIG. 5) and that surpass a second defined or definable threshold or second set point related, for example, to a period or duration of time, such as one millisecond, one second, one minute”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an event maximum relative time constraint is equal to or less than 30 seconds as taught by Streijl in detecting road events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order avoid these events (Streijl [0057]).


Regarding claim 12, Stenneth in view of Warren teaches the method of claim 1.
	Stenneth does not teach wherein the road event maximum relative time constraint is equal to or less than 30 seconds, and wherein the road event maximum relative time constraint is equal to or less than 48 hours.
	Streijl teaches wherein the road event maximum relative time constraint is equal to or less than 30 seconds  ([0057] “The level of congestion can be measured, for instance, by observing a quantum of congestion events that exceed a first defined or predetermined threshold or first set point (e.g., a mean utilization threshold as illustrated in FIG. 5) and that surpass a second defined or definable threshold or second set point related, for example, to a period or duration of time, such as one millisecond, one second, one minute”), and wherein the road event maximum relative time constraint is equal to or less than 48 hours ([0057] “The level of congestion can be measured, for instance, by observing a quantum of congestion events that exceed a first defined or predetermined threshold or first set point (e.g., a mean utilization threshold as illustrated in FIG. 5) and that surpass a second defined or definable threshold or second set point related, for example, to a period or duration of time, such as one millisecond, one second, one minute”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an event maximum relative time constraint is equal to or less than 30 seconds as 

Regarding claim 19, Stenneth in view of Warren teaches the computing device of claim 13.
	Stenneth teaches wherein the maximum relative location constraint is equal to or less than 100 meters ([0028] “if a same event type, or similar event, occurs multiple times in a same location, the location may be identified as a dangerous location” [0026] “the dangerous driving message may be transmitted to vehicles and/or mobile devices within a certain distance or range of the location of the occurrence of the dangerous event”. It is understood that the same location is considered within 100 meters).
	Stenneth does not teach wherein the road event maximum relative time constraint is equal to or less than 30 seconds.
	Streijl teaches wherein the [[road]] event maximum relative time constraint is equal to or less than 30 seconds ([0057] “The level of congestion can be measured, for instance, by observing a quantum of congestion events that exceed a first defined or predetermined threshold or first set point (e.g., a mean utilization threshold as illustrated in FIG. 5) and that surpass a second defined or definable threshold or second set point related, for example, to a period or duration of time, such as one millisecond, one second, one minute”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an event maximum relative time constraint is equal to or less than 30 seconds as taught by Streijl in detecting road events in the method of Stenneth. One of ordinary skill in the art would have been motivated in order avoid these events (Streijl [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668